Citation Nr: 1812724	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  14-36 607	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable disability rating for tension headaches. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from June 2001 to June 2005 with combat service in Iraq.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The case is currently under the jurisdiction of the VA RO in Winston-Salem, North Carolina.

In September 2017, the Veteran presented sworn testimony during a video conference hearing in Winston-Salem, which was chaired by the undersigned.  A transcript of that hearing has been associated with the Veteran's claims file.  

The Board notes that the record includes a March 2016 VA Form appointing the State of North Carolina, Division of Veterans Affairs as his representative.  However, at his Board hearing, he clarified that he wished to be unrepresented.  


FINDING OF FACT

For the entire period on appeal, the Veteran's service-connected tension headaches have been manifested by characteristic prostrating attacks that occur frequently, but are not productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for the assignment of a disability rating of 30 percent, but no higher, for service-connected tension headaches have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all of the evidence of record, with an emphasis on the medical evidence pertinent to the claim on appeal. Although all the evidence of record has been thoroughly reviewed, the Board is not required to discuss each piece of evidence in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis herein will focus on what the evidence shows, or fails to show, with respect to the Veteran's claim.

I.  Duties to Notify and Assist

With regard to the headache claim, the Board finds that the VA's duty to notify and assist has been met and the Veteran has not argued otherwise.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The AOJ sent an adequate notice letter to the Veteran in February 2012. All available service treatment records and relevant post-service medical records have been obtained.  The Board notes that a June 2016 VA treatment record indicates that the Veteran went to a private emergency room for his headaches in February 2016.  Records from this visit have not been obtained.  However, as the case for an even higher evaluation than the 30 percent granted herein rests upon whether the Veteran's headaches are productive of severe economic inadaptability and the Veteran testified in November 2017 that they do not, remand for these records is not required.

The Veteran was last examined for his headaches in February 2012.  Since that examination, he testified at his hearing that his headaches had worsened but that he had been examined by a VA neurologist in March 2017.  The March 2017 neurology consultation is of record.  As the Board is able to grant an increased rating of 30 percent based on this VA treatment record and the Veteran's lay statements and there is no medical or lay evidence suggesting a worsening of his headaches beyond 30 percent, the Veteran's claim need not be further delayed by remand.  A new VA examination is not necessary for this claim.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

II. Merits of the Claim

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).  

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2017).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2017).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's service-connected duodenal ulcer has been evaluated as 0 percent disabling under Diagnostic Code 8100.  He seeks a higher rating.

Under Diagnostic Code 8100, a 0 percent rating is assigned for migraines with less frequent attacks.  A 10 percent evaluation is assigned for migraines with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent evaluation is assigned for migraines with characteristic prostrating attacks occurring on average once a month over the last several months.  A 50 percent evaluation is assigned for migraines with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2017).

The rating criteria do not define "prostrating," nor has the United States Court of Appeals for Veterans Claims (Court).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  However, the Board notes that, according to WEBSTER'S NEW COLLEGE DICTIONARY 909 (3d ed. 2008), "prostration" is defined as "complete exhaustion."  Similarly, DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st ed. 2007) defines "prostration" as "extreme exhaustion or powerlessness."

As noted above, the Veteran was provided a single VA examination in conjunction with his current claim.  At that time, he complained of headaches with severe, pressure-like pain in the bilateral temporal regions that he rated as 8 out of 10.  The headaches occurred about three times per week and lasted less than one day.  He denied any preceding aura, associated nausea or vomiting, or photophobia or phonophobia.  He also reported occasion mild blurring of vision and ringing in his ears.  He had not yet been evaluated by a neurologist but had been prescribed medication.  He indicated that he no longer took the prescription medication, but did take over-the-counter aspirin and Aleve.  The examiner noted that his headaches did not result in prostrating attacks.  When asked about the effects of his headaches on his occupation, the Veteran reported that they caused a reduction in efficiency and productivity at work, but did not cause days lost from work.

The Board has reviewed the medical and lay evidence in the claims file and notes it is consistent with the February 2012 VA examination report.  The Veteran consistently reports frequent and severe headaches, but denies significant effects on his employment.  Significantly, he has remained employed throughout the appeals period.  Further, at his November 2017 Board hearing, he testified that he needed to take short breaks at work due to his headaches and had missed work five times in the past year.  He noted that his employer was willing to accommodate these limitations.  He did not report any other issues with employment or economic adaptability.  

With resolution of reasonable doubt in the favor of the Veteran, the Board finds that his headaches warrant a 30 percent evaluation for the entire period on appeal.  The medical and lay evidence supports severe and frequent attacks.  Although the examiner declined to label the Veteran's headache episodes as "prostrating attacks," the Board finds this is an appropriate label in light of their reported severity and the Veteran's need for medication and breaks during severe attacks.  Thus, the Board will afford the Veteran the full benefit-of-the-doubt and find that the totality of the evidence favors the assignment of a 30 percent rating.  

Although an increased rating of 30 percent is warranted, the evidence of record does not reflect symptoms of that warrant an even higher rating of 50 percent.  There is no evidence that the Veteran's headaches are productive of severe economic inadaptability as is required under the 50 percent rating criteria.  The Veteran has not reported any economic effects of his headaches and has affirmatively stated that his work-related limitations are being accommodated by his employer.  Without evidence of severe economic inadaptability, the Board must find that the Veteran's symptoms are most consistent with the symptoms listed in the criteria for a 30 percent evaluation.  A higher rating of 50 percent is not warranted at any time during the appeals period.  

Additionally, there is no indication in the medical evidence of record that the Veteran's symptomatology warranted other than the currently assigned 30 percent disability rating throughout the appeal period.  Assignment of staged ratings is not warranted.  See Hart, supra.

For all the foregoing reasons, the Board finds that a 30 percent rating, but no higher, is appropriate for the entire period on appeal.  In reaching this conclusion, the Board has applied the benefit-of-the-doubt doctrine.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a disability rating of 30 percent, but no higher, for tension headaches is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


